Case 1:04-cr-10021-DDD-JPM Document 106 Filed 06/05/20 Page 1 of 2 PagelD #: 470

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
ALEXANDRIA DIVISION
UNITED STATES OF AMERICA CASE NO. 1:04-CR-10021-01
VERSUS JUDGE DRELL

MARCUS DARON PENNYWELL (01) MAGISTRATE JUDGE PEREZ-MONTES

 

FIRST STEP ACT JUDGMENT

Pursuant to Section 404 of the First Step Act,

The court notes that the pro se motion made by defendant Marcus Daron Pennywell
(“Pennywell”) and the particular assertion that a sentence reduction under the First Step Act (Pub.
L. 115-391, 132 Stat. 5194) is warranted. We observe that while the original sentence imposed on
February 10, 2005 of 216 months imprisonment as to Count 1; 60 months imprisonment as to
Count 2 (consecutive); and 12 months imprisonment as to Counts 3 and 4 (concurrent) was indeed
imposed prior to the enactment of Section 404 of the First Step Act, it was entirely appropriate and
remains so now. The First Step Act did trigger a change in Pennywell’s statutory exposure
pursuant to the Fair Sentencing Act of 2010 (Pub. L. 111-220, 124 Stat. 2372) to five (5) years
minimum to forty (40) years maximum custody and four (4) years maximum supervised release
for Count 1.

The First Step Act’s provisions are designed to provide opportunities to incarcerated
persons for shortened sentences within the court’s discretion. Relief under the First Step Act is
not automatic.

On May 20, 2020, the government and Pennywell filed a joint motion advising of their
agreement that Pennywell is eligible for sentence reduction pursuant to the First Step Act. (Doc.

105). Pennywell requested a time served sentence based on the nature and circumstances of his

1

 
Case 1:04-cr-10021-DDD-JPM Document 106 Filed 06/05/20 Page 2 of 2 PagelID#: 471

offense, his history and characteristics and his efforts to better himself while in BOP custody. The
government asked the court to consider 18 U.S.C. § 3553’s sentencing factors in determining the
appropriately reduced sentence. (Id.).

After review of the record in this case, the defendant MARCUS DARON PENNY WELL
is hereby ORDERED RELEASED from custody of the U.S. Bureau of Prisons, thereby granting
the relief requested under the First Step Act. In so ordering, the defendant’s previously imposed
sentence in this case (Crim. Act. No. 04-CR-10021-1) is hereby REDUCED to time served,
EFFECTIVE JULY 6, 2020. Furthermore, the term of supervised release for Count 1 is hereby
AMENDED to FOUR (4) YEARS, concurrent with all other terms of supervised release in Crim.
Act. No. 04-CR-10021-1. All previously imposed conditions of supervised release shall remain
in effect.

Except as provided herein, the Judgment of this court issued February 10, 2005 remains in
effect.

Given the findings of the court above, it is, finally,

ORDERED that the joint motion of the government and defendant (Doc. 105) is
GRANTED and the prior pro se motion by defendant (Doc. 102) is DENIED as MOOT.

Vey,
THUS DONE AND SIGNED at Alexandria, Louisiana this ») day of June, 2020.

—— —

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

 

 
